Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2021 was filed after the mailing date of the Notice of Allowance on February 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Examiner has reviewed the references provided in the IDS submitted on March 24, 2021, and finds no change to the allowability of the Claims 1, 2, 4-10, 12-17, 19, and 20 as reiterated below.
Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed December 15, 2020, and after a review of the IDS submitted March 24, 
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Withers (20180143728 A1) teaches portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "wherein each charge amplifier is an integrating amplifier, and wherein each integrating amplifier which is connected by the respective switch to the corresponding terminal is reset one or more times during the second portion of the cycle" in combination with all other limitations of the claim.

Claim 9:
	While closest prior art Withers (20180143728 A1) teaches portions of the limitations of independent Claim 9, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 9, namely "wherein each charge amplifier is an integrating amplifier, and wherein each integrating amplifier which is connected by the respective switch to the corresponding terminal is reset one or more times during the second portion of the cycle" in combination with all other limitations of the claim.

Claim 17:
	While closest prior art Withers (20180143728 A1) teaches portions of the 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624